DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification and the Abstract filed on 7/2/19 have been entered.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1,2,5,6,10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 3742679) in view of Miller et al. (US 9204621).
For claim 1, Jordan teaches a pet garment comprising: a garment having;
a body-section (10) that substantially covers a canine-body including; 
a hood (22,24);
a plurality of leg sections (20); 
a plurality of boots (52); 
a closure-section (38); 
wherein said hood is configured to protect a head and neck of a canine;
wherein said plurality of leg sections are configured to cover each leg of said canine;
wherein said plurality of boots is configured to cover each foot of said canine;
wherein said plurality of boots are fixedly attached to said plurality of leg sections; 
wherein said closure-section comprises said fastener (38) which is configured to secure said garment around said canine-body;

wherein said garment provides protection against weather conditions (see Figures 1-3).
However, Jordan lacks a built-in harness and wherein said built-in harness includes a first-harness-attachment and a second-hamess-attachment.
Miller et al. teach that it is old and well known in the art to provide a built-in harness (18,40,44) and wherein said built-in harness includes a first-harness-attachment (46) and a second-harness-attachment (54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan so as to include a built-in harness, in a similar manner as taught in Miller et al., so as to allow the owners to control their pet safely but without choking the pet into compliance.
For claim 2, Jordan as modified by Miller et al. disclose most of the claimed invention except for mentioning wherein said fastener is a hook and loop fastener having a male-fastener and a female-fastener.
However, it is noted that Jordan as modified by Miller et al. (emphasis on Jordan) do teach the use of a fastener (38), which is considered as a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use either the fastener of Jordan as modified by Miller et al. (emphasis on Jordan) or Applicant’s hook and loop fasteners, since to do so would merely replace one old and well known fastener means with another art equivalent old and well known fastener means.
For claim 5, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said hood is detatchable (see lines 20-30 of col. 2).
For claim 6, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said hood further comprises a plurality of snap-fasteners for attaching and alternatively detatching said hood from said body-section at a corresponding snap-fastener (see lines 20-30 of col. 2).
For claim 10, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said built-in harness is configured to attach to a leash (6).
For claim 11, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said built-in harness (18,40,44) is substantially positioned within an external-layer and an internal-layer of said body-
For claim 12, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said external-layer of said body-section is effectively waterproof (see lines 15-20 of col. 2).
For claim 13, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said internal-layer of said body-section comprises fleece (14).
For claim 14, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said body-section further comprises an aperture (26,28) for a tail to extend therethrough.
For claim 15, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said aperture further functions as an opening (26,28) for urination.
 For claim 16, Jordan as modified by Miller et al. (emphasis on Miller et al.) further teach wherein said first-harness-attachment and said second-harness-attachment each comprise a loop (46,54) located at an end-portion of said first-harness-attachment and said second-harness-attachment.
For claim 17, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said expandable stitching comprises elastic 
For claim 18, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said plurality of boots (52) are removably attached (by releasing member 58) to said plurality of leg sections.
For claim 19, Jordan as modified by Miller et al. (emphasis on Jordan) further teach wherein said plurality of boots (52) are fixedly attached to said plurality of leg sections (see Figure 1).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Watson et al. (US 2016/0015003).
For claim 3, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said closure-section comprises a flap underneath said fastener for protection against pulling hair out.
Watson et al. teach that it is old and well known in the art to provide a closure-section comprises a flap underneath said fastener for protection against pulling hair out (see [0056]).

For claim 4, the references as applied to claim 1 above as modified by Watson et al. (emphasis on the references as applied to claim 1 above (especially to Jordan)) further teach wherein said plurality of boots comprise waterproof fabric (see lines 18-25 of col. 2).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Iozzio (US 3918238).
For claim 7, the references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein said hood further comprises drawstrings.
Iozzio teaches that it is old and well known in the art to provide a hood (16) further comprises drawstrings (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
For claim 8, the references as applied to claim 1 above as modified by Iozzio (emphasis on the references as applied to claim 1 above (especially to Jordan)) further teach wherein said hood is configured to function as a scarf when in a bunched-up configuration.  Furthermore, it should be noted that a recitation (i.e., “is configured to function as a scarf”) of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Presently, the references as applied to claim 1 above as modified by Iozzio (emphasis on the references as applied to claim 1 above (especially to Jordan)) provide the claimed structure (i.e., a hood), and is therefore, capable of functioning as claimed.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Schnieder (US 9398755).

Schnieder teaches that it is old and well known in the art to provide a plurality of boots comprise anti-slip gripping members on a bottom portion (112,116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of the references as applied to claim 1 above so as to include anti-slip gripping members, in a similar manner as taught in Schnieder, so as to provide extra waterproof protection to the animal’s feet.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 3742679) in view of Miller et al. (US 9204621) and Iozzio (US 3918238) and Schnieder (US 9398755) and Watson et al. (US 2016/0015003).
As described above, Jordan teaches most of the claimed invention except for: 
1) a built-in harness; 

wherein said built-in harness is configured to attach to a leash;
wherein said built-in harness is substantially positioned within an external-layer and an internal-layer of said body-section, said first-harness-attachment and said second-harness-attachment extending from said body-section;
wherein said first-harness-attachment and said second-harness-attachment each comprise a loop located at an end-portion of said first-harness-attachment and said second-harness-attachment; 
wherein said internal-layer of said body-section comprises fleece;
 2) wherein said hood further comprises drawstrings; 
3) wherein said plurality of boots comprise anti-slip gripping members; 
4) wherein said fastener is a hook and loop fastener having a male-fastener and a female-fastener; and
5) wherein said closure-section comprises a flap underneath said fastener for protection against pulling hair out.
Regarding 1), Miller et al. teach a pet coat comprising:
a built-in harness (40,18,44); 
wherein said built-in harness includes a first-harness-attachment (46) and a second-harness-attachment (54); 
wherein said built-in harness is configured to attach to a leash (64);
wherein said built-in harness is substantially positioned within an external-layer and an internal-layer of said body-section, said first-harness-attachment and said second-harness-attachment extending from said body-section (see Figure 2);
wherein said first-harness-attachment and said second-harness-attachment each comprise a loop (46,54) located at an end-portion of said first-harness-attachment and said second-harness-attachment; and
wherein said internal-layer of said body-section comprises fleece (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan so as to include a built-in harness, wherein said built-in harness includes a first-harness-attachment and a second-harness-attachment, wherein said built-in harness is configured to attach to a leash, wherein said built-in harness is substantially positioned within an external-
Regarding 2), Iozzio teaches that it is old and well known in the art to provide a hood (16) further comprises drawstrings (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of Jordan so as to include a hood further comprises drawstrings, in a similar manner as taught in Iozzio, so as the hood can be adjusted to fit onto the animal’s head.
Regarding 3), Schnieder teaches that it is old and well known in the art to provide a plurality of boots comprise anti-slip gripping members on a bottom portion (112,116).

Regarding 4), it is noted that Jordan does teach the use of a fastener (38), which is considered as a fastener functional equivalent to the hook and loop fastener as claimed by the Applicant, for securing he garment around the canine body.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use either the fastener of Jordan or Applicant’s hook and loop fasteners, since to do so would merely replace one old and well known fastener means with another art equivalent old and well known fastener means.
Regarding 5), Watson et al. teach that it is old and well known in the art to provide a closure-section comprises a flap underneath said fastener for protection against pulling hair out (see [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet garment of the references as applied to claim 1 above so as to include 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644